UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 Deutsche Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2014 ITEM 1. REPORT TO STOCKHOLDERS October 31, 2014 Annual Report to Shareholders Deutsche Ultra-Short Duration Fund (formerly DWS Ultra-Short Duration Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 38 Statement of Assets and Liabilities 40 Statement of Operations 42 Statement of Changes in Net Assets 43 Financial Highlights 48 Notes to Financial Statements 65 Report of Independent Registered Public Accounting Firm 66 Information About Your Fund's Expenses 67 Tax Information 68 Advisory Agreement Board Considerations and Fee Evaluation 73 Board Members and Officers 78 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond and loan investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Floating rate loans tend to be rated below-investment grade and may be more vulnerable to economic or business changes than issuers with investment-grade credit. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. Deutsche Ultra-Short Duration Fund produced a total return of 1.48% for the 12 months ended October 31, 2014. The fund's benchmark, the Barclays Corporate 1-Year Duration Index, produced a total return of 0.79% for the same period. About Spread Sectors In addition to U.S. Treasury securities, as conditions indicate, the fund will invest in a variety of "spread sectors" as the managers seek to add return vs. the benchmark. Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds and emerging-markets debt. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. As 2013 drew to a close, positive economic data and optimism over budget talks led rates to trend upward, and the consensus entering the new year was that the risks were mostly on the upside with respect to the direction of interest rates. However, rates would in fact drift down in early 2014 as slowing data coming from China raised concerns over the impact on emerging markets. Rates would subsequently trade within a fairly narrow band for some period as markets attempted to evaluate the extent to which the harsh winter explained a softening in U.S. economic data and kept a wary eye on developments in Ukraine. For the most part, credit sentiment remained sanguine, as the consensus was that the economy would rebound after the winter lull and indications from the U.S. Federal Reserve Board (the Fed) were that it was in no rush to raise short-term rates subsequent to ending its purchases of longer-term bonds. As the period progressed, there was ongoing volatility, largely related to geopolitical concerns around Ukraine and Israel. The Fed continued to backstop conditions by emphasizing employment-related considerations over any need to curtail potential inflation risk. The latter part of the period saw increasing fears of deflation globally, in particular with respect to Europe, but also Japan. U.S. Treasury yields ended the period somewhat higher on short maturities while declining farther out along the yield curve. Specifically, the two-year yield rose from 0.31% to 0.50% and the five-year from 1.31% to 1.62%, while the 10-year declined from 2.57% to 2.36% and the 30-year from 3.63% to 3.07%. For the 12 months ending October 31, 2014, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — generally narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of continued economic improvement. Positive and Negative Contributors to Performance In an environment of narrowing credit spreads, the fund's focus on credit-sensitive sectors helped relative performance. In particular, our holdings of below-investment-grade, out-of-benchmark sectors were strong positive contributors as investors sought incremental yield. In this vein, the fund had significant exposure to emerging-markets bonds, an area we viewed as attractively valued and as providing a diversification benefit to the fund. Performance was also aided by a significant position in U.S. below-investment-grade sectors, specifically high-yield corporate issues and floating- rate bank loans. The fund was helped by substantial exposure to investment-grade corporate issues throughout the year, rotating through industry sectors as relative valuation opportunities were presented. Finally holdings in securitized sectors, including residential mortgage-backed (MBS), commercial mortgage-backed (CMBS), collateralized obligations (CMOs) and asset-backed securities (ABS), added to performance relative to the benchmark. On the downside, the fund had out-of-benchmark exposure to Russian sovereign bonds, which were negatively impacted by the Ukraine crisis and sanctions imposed on Russia by the West. Outlook and Positioning As of October 31, 2014, the bulk of the portfolio was allocated as follows: 31% to investment-grade corporate bonds; 21% to emerging-markets bonds; 11% to high-yield corporate bonds and leveraged loans; 17% total to commercial mortgage-backed securities (CMBS), agency- and government-backed securities; residential mortgage-backed securities (MBS) and asset-backed securities (ABS); and 8% to cash. Throughout the period, we used derivative positions to keep the fund's overall duration under one year. At period end, overall duration was 0.4 years. "Holdings of below-investment-grade, out-of-benchmark sectors were strong positive contributors as investors sought incremental yield." With a backdrop of continued slack employment and below-target inflation, there would not appear to be a compelling reason for the Fed to act with any urgency in bringing interest rates back to more historically normal levels. Given this view, we remain comfortable with our overall emphasis on earning the higher yields available in credit sectors. Nonetheless, we continue to expect that savvy security selection will be the key to price performance going forward. Despite a reasonably strong overall earnings backdrop, we are somewhat cautious with respect to investment-grade corporates given current valuations and increased use of debt by companies to finance acquisitions. We continue to look for opportunities to rotate into other sectors as relative valuations dictate. As always, we continue to focus strongly on credit analysis, portfolio diversification and risk management, while seeking to maintain an attractive level of income for shareholders. Corporate fundamentals remain strong, and the recent rate increases have resulted in more attractive yields and valuations. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Co-Head of Fixed Income for North America: New York. — BIS, University of Minnesota. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Co-Head of US Credit: New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2008. — Joined Deutsche Asset & Wealth Management in 2006 after 26 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. — Head of US Loan Portfolio Management, High Yield Strategies: New York. — BA from State University of New York, Albany; MBA from Pace University. John D. Ryan, Managing Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998–2003. — Over 19 years of investment industry experience. — BA in Economics, University of Chicago; MBA, University of Chicago. Darwei Kung, Director Portfolio Manager of the fund. Began managing the fund in 2011. — Joined Deutsche Asset & Wealth Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001–2004. — Portfolio Manager: New York. — BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term U.S. corporate bond market. The index includes publicly issued U.S. dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment grade (must be Baa3/BBB– or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Diversification neither assures a profit nor protects against loss. Mortgage-backed securities (MBS) are secured by mortgage debt. Commercial mortgage- backed securities (CMBS) are secured by loans on commercial properties. Asset-backed securities (ABS) are secured by loans, credit or receivables, exclusive of mortgage debt. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Derivatives are contracts whose values can be based on a variety of instruments including indices, currencies or securities. They can be utilized for a variety of reasons including for hedging purposes; for risk management; for non-hedging purposes to seek to enhance potential gains; or as a substitute for direct investment in a particular asset class or to keep cash on hand to meet shareholder redemptions. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Performance Summary October 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 1.48% 2.39% 2.33% Adjusted for the Maximum Sales Charge (max 2.75% load) –1.31% 1.82% 2.04% Barclays Corporate 1-Year Duration Index† 0.79% 1.28% 2.61% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.63% 1.59% 1.57% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –2.35% 1.40% 1.57% Barclays Corporate 1-Year Duration Index† 0.79% 1.28% 2.61% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 Unadjusted for Sales Charge 0.72% 1.63% 1.60% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.72% 1.63% 1.60% Barclays Corporate 1-Year Duration Index† 0.79% 1.28% 2.61% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 1.66% 2.62% 2.51% Barclays Corporate 1-Year Duration Index† 0.79% 1.28% 2.61% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 10/31/14 No Sales Charges 1.73% 2.64% 2.53% Barclays Corporate 1-Year Duration Index† 0.79% 1.28% 2.61% Prior to April 15, 2011, this fund was known as DWS Short Duration Fund. The Fund's investment objective also changed at this time. All returns prior to April 15, 2011 were achieved under the previous objective and strategy. Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2014 are 0.95%, 1.85%, 1.72%, 0.79% and 0.73% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Institutional Class shares of Deutsche Ultra-Short Duration Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of the class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Corporate 1-Year Duration Index is an unmanaged index designed to measure the performance of the short-term U.S. corporate bond market. The index includes publicly issued U.S. dollar-denominated corporate issues that have a remaining maturity of 1 year or less, are rated investment grade (must be Baa3/BBB– or higher using the middle rating of Moody's Investors Service, Inc., Standard & Poor's and Fitch Ratings), and have $250 million or more of outstanding face value. Class A Class B Class C Class S Institutional Class Net Asset Value 10/31/14 $ 10/31/13 $ Distribution Information as of 10/31/14 Income Dividends, Twelve Months $ October Income Dividend $ SEC 30-day Yield‡‡ % Current Annualized Distribution Rate‡‡ % ‡‡ The SEC yield is net investment income per share earned over the month ended October 31, 2014, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Investment Portfolio as of October 31, 2014 Principal Amount ($)(a) Value ($) Corporate Bonds 60.6% Consumer Discretionary 4.2% 21st Century Fox America, Inc., 7.6%, 10/11/2015 Ally Financial, Inc., 8.3%, 2/12/2015 Avis Budget Car Rental LLC, 4.875%, 11/15/2017 Carnival Corp., 1.875%, 12/15/2017 Columbus International, Inc., 144A, 7.375%, 3/30/2021 Daimler Finance North America LLC, 144A, 2.375%, 8/1/2018 DIRECTV Holdings LLC: 1.75%, 1/15/2018 2.4%, 3/15/2017 (b) DISH DBS Corp., 7.125%, 2/1/2016 Ford Motor Credit Co., LLC, 2.375%, 1/16/2018 General Motors Financial Co., Inc., 2.75%, 5/15/2016 Hyundai Capital America, 144A, 2.875%, 8/9/2018 Jarden Corp., 7.5%, 5/1/2017 L Brands, Inc., 6.9%, 7/15/2017 Lennar Corp., 4.125%, 12/1/2018 Nissan Motor Acceptance Corp., 144A, 1.8%, 3/15/2018 Numericable Group SA, 144A, 4.875%, 5/15/2019 RCI Banque SA: 144A, 3.5%, 4/3/2018 144A, 4.6%, 4/12/2016 Time Warner Cable, Inc., 5.85%, 5/1/2017 Viacom, Inc., 2.5%, 9/1/2018 Wyndham Worldwide Corp., 2.95%, 3/1/2017 Consumer Staples 1.5% ConAgra Foods, Inc., 2.1%, 3/15/2018 Constellation Brands, Inc., 7.25%, 9/1/2016 JBS Finance II Ltd., 144A, 8.25%, 1/29/2018 JBS Investments GmbH, 144A, 7.75%, 10/28/2020 Marfrig Holding Europe BV, 144A, 8.375%, 5/9/2018 Tyson Foods, Inc., 2.65%, 8/15/2019 Wesfarmers Ltd., 144A, 1.874%, 3/20/2018 Energy 9.5% Afren PLC, 144A, 10.25%, 4/8/2019 Anadarko Petroleum Corp., 5.95%, 9/15/2016 Delek & Avner Tamar Bond Ltd., 144A, 3.839%, 12/30/2018 DTEK Finance BV, 144A, 9.5%, 4/28/2015 Empresa Nacional del Petroleo, 144A, 6.25%, 7/8/2019 Freeport-McMoran Oil & Gas LLC, 6.5%, 11/15/2020 GeoPark Latin America Ltd. Agencia en Chile, 144A, 7.5%, 2/11/2020 Inkia Energy Ltd., 144A, 8.375%, 4/4/2021 KazMunayGas National Co. JSC, Series 2, 144A, 9.125%, 7/2/2018 Kinder Morgan Energy Partners LP: 2.65%, 2/1/2019 3.5%, 3/1/2016 Kinder Morgan, Inc., 7.0%, 6/15/2017 Linn Energy LLC, 6.5%, 5/15/2019 (b) Nostrum Oil & Gas Finance BV, 144A, 6.375%, 2/14/2019 Odebrecht Drilling Norbe VIII/IX Ltd., 144A, 6.35%, 6/30/2021 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 ONEOK Partners LP, 3.2%, 9/15/2018 ONGC Videsh Ltd., REG S, 2.5%, 5/7/2018 Pacific Rubiales Energy Corp.: 144A, 5.375%, 1/26/2019 (b) 144A, 5.625%, 1/19/2025 Petrobras International Finance Co., 7.875%, 3/15/2019 Petroleos de Venezuela SA, 144A, 8.5%, 11/2/2017 (b) QGOG Atlantic, 144A, 5.25%, 7/30/2018 QGOG Constellation SA, 144A, 6.25%, 11/9/2019 Tesoro Corp., 4.25%, 10/1/2017 Transocean, Inc., 4.95%, 11/15/2015 Transportadora de Gas Internacional SA ESP, 144A, 5.7%, 3/20/2022 Whiting Petroleum Corp., 6.5%, 10/1/2018 Financials 25.6% Abbey National Treasury Services PLC, 3.05%, 8/23/2018 Alfa MTN Issuance Ltd., REG S, 8.0%, 3/18/2015 American International Group, Inc., Series G, 5.85%, 1/16/2018 American Tower Corp., (REIT), 3.4%, 2/15/2019 Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 (b) Banco Bradesco SA, 144A, 4.5%, 1/12/2017 (b) Banco Continental SAECA, 144A, 8.875%, 10/15/2017 Banco do Nordeste do Brasil SA, 144A, 4.375%, 5/3/2019 (b) Banco Nacional de Costa Rica, 144A, 4.875%, 11/1/2018 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL Bangkok Bank PCL, 144A, 3.3%, 10/3/2018 Bank of America Corp.: 2.6%, 1/15/2019 5.75%, 12/1/2017 Bank of Baroda, 144A, 4.875%, 7/23/2019 Bank of Ceylon, REG S, 5.325%, 4/16/2018 Bank of India, 144A, 3.625%, 9/21/2018 Banque Federative du Credit Mutuel SA, 144A, 2.75%, 1/22/2019 BBVA Bancomer SA, 144A, 6.008%, 5/17/2022 BBVA U.S. Senior SAU, 4.664%, 10/9/2015 BNP Paribas SA: 2.375%, 9/14/2017 2.7%, 8/20/2018 BNZ International Funding Ltd., 144A, 2.35%, 3/4/2019 BPCE SA, 1.625%, 2/10/2017 BTG Investments LP, 144A, 4.5%, 4/17/2018 Caixa Economica Federal, 144A, 4.5%, 10/3/2018 Capital One Bank U.S.A. NA, 2.25%, 2/13/2019 China Overseas Finance Cayman VI Ltd., REG S, 4.25%, 5/8/2019 CIT Group, Inc., 144A, 5.5%, 2/15/2019 Citigroup, Inc.: 2.5%, 9/26/2018 2.65%, 3/2/2015 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 1.7%, 3/19/2018 Corpbanca SA, 144A, 3.875%, 9/22/2019 (b) Country Garden Holdings Co., Ltd.: 144A, 7.875%, 5/27/2019 144A, 11.125%, 2/23/2018 (b) Credit Agricole SA, 144A, 2.125%, 4/17/2018 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 (b) Development Bank of Kazakhstan JSC, 144A, 5.5%, 12/20/2015 Dubai Holding Commercial Operations MTN Ltd., 6.0%, 2/1/2017 GBP E*TRADE Financial Corp., 6.0%, 11/15/2017 General Electric Capital Corp., 5.0%, 5/15/2016 Government Properties Income Trust, (REIT), 3.75%, 8/15/2019 Grupo Aval Ltd., 144A, 5.25%, 2/1/2017 HSBC U.S.A., Inc., 2.625%, 9/24/2018 ICICI Bank Ltd.: 144A, 3.5%, 3/18/2020 144A, 4.8%, 5/22/2019 Intercontinental Exchange, Inc., 2.5%, 10/15/2018 Intesa Sanpaolo SpA: 3.875%, 1/16/2018 3.875%, 1/15/2019 Jefferies Group LLC, 5.125%, 4/13/2018 Kaisa Group Holdings Ltd., 144A, 8.875%, 3/19/2018 Lloyds Bank PLC, 2.3%, 11/27/2018 Macquarie Group Ltd., 144A, 3.0%, 12/3/2018 Morgan Stanley: 2.5%, 1/24/2019 5.45%, 1/9/2017 Murray Street Investment Trust I, 4.647%, 3/9/2017 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 National Savings Bank, 144A, 8.875%, 9/18/2018 Navient Corp.: 3.875%, 9/10/2015 4.625%, 9/25/2017 Nomura Holdings, Inc., 2.0%, 9/13/2016 ProLogis LP, (REIT), 2.75%, 2/15/2019 Prudential Financial, Inc., 6.2%, 1/15/2015 QBE Insurance Group Ltd., 144A, 2.4%, 5/1/2018 Royal Bank of Scotland Group PLC, 1.875%, 3/31/2017 Skandinaviska Enskilda Banken AB: 144A, 2.375%, 11/20/2018 144A, 2.375%, 3/25/2019 Societe Generale SA, 2.625%, 10/1/2018 Sukuk Funding No. 3 Ltd., REG S, 4.348%, 12/3/2018 Sumitomo Mitsui Banking Corp., 2.5%, 7/19/2018 Suncorp-Metway Ltd., 144A, 1.7%, 3/28/2017 Svenska Handelsbanken AB, 2.5%, 1/25/2019 Swedbank AB: 144A, 1.75%, 3/12/2018 144A, 2.375%, 2/27/2019 Synchrony Financial, 3.0%, 8/15/2019 Tanner Servicios Financieros SA, 144A, 4.375%, 3/13/2018 The Charles Schwab Corp., 2.2%, 7/25/2018 The Goldman Sachs Group, Inc., 2.625%, 1/31/2019 (b) Turkiye Halk Bankasi AS, 144A, 4.75%, 6/4/2019 Turkiye Is Bankasi: 144A, 3.875%, 11/7/2017 144A, 5.5%, 4/21/2019 (b) Turkiye Vakiflar Bankasi Tao: 144A, 3.75%, 4/15/2018 144A, 5.75%, 4/24/2017 (b) UBS AG, 144A, 2.25%, 3/30/2017 UniCredit Luxembourg Finance SA, 144A, 6.0%, 10/31/2017 Voya Financial, Inc., 2.9%, 2/15/2018 Yapi ve Kredi Bankasi AS, 144A, 5.25%, 12/3/2018 Health Care 2.0% AbbVie, Inc., 1.75%, 11/6/2017 Community Health Systems, Inc., 5.125%, 8/15/2018 Forest Laboratories, Inc., 144A, 4.375%, 2/1/2019 Fresenius Medical Care U.S. Finance, Inc., 6.875%, 7/15/2017 Hypermarcas SA, 144A, 6.5%, 4/20/2021 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Mallinckrodt International Finance SA, 3.5%, 4/15/2018 Mylan, Inc., 2.55%, 3/28/2019 Valeant Pharmaceuticals International, 144A, 6.75%, 8/15/2018 Industrials 3.9% BE Aerospace, Inc., 6.875%, 10/1/2020 Bombardier, Inc.: 144A, 4.25%, 1/15/2016 144A, 7.5%, 3/15/2018 CEMEX Espana SA, 144A, 9.875%, 4/30/2019 (b) CNH Industrial Capital LLC, 3.25%, 2/1/2017 DP World Sukuk Ltd., 144A, 6.25%, 7/2/2017 Empresas ICA SAB de CV, 144A, 8.375%, 7/24/2017 (b) Huntington Ingalls Industries, Inc., 6.875%, 3/15/2018 Ingersoll-Rand Global Holding Co., Ltd., 2.875%, 1/15/2019 Lima Airport Partners Srl, Series 2007-1, 144A, 6.88%, 6/15/2022 Mersin Uluslararasi Liman Isletmeciligi AS, 144A, 5.875%, 8/12/2020 Penske Truck Leasing Co., LP, 144A, 2.875%, 7/17/2018 Ryder System, Inc., 2.55%, 6/1/2019 TAM Capital 2, Inc., 144A, 9.5%, 1/29/2020 Total System Services, Inc., 2.375%, 6/1/2018 United Rentals North America, Inc.: 5.75%, 7/15/2018 7.375%, 5/15/2020 Information Technology 2.3% Arrow Electronics, Inc., 3.0%, 3/1/2018 Fidelity National Information Services, Inc., 2.0%, 4/15/2018 Hewlett-Packard Co., 2.75%, 1/14/2019 Jabil Circuit, Inc., 7.75%, 7/15/2016 NXP BV, 144A, 3.5%, 9/15/2016 Seagate HDD Cayman, 144A, 3.75%, 11/15/2018 STATS ChipPAC Ltd., 144A, 4.5%, 3/20/2018 Tencent Holdings Ltd.: 144A, 3.375%, 3/5/2018 144A, 3.375%, 5/2/2019 Unisys Corp., 6.25%, 8/15/2017 Xerox Corp., 6.75%, 2/1/2017 Materials 4.4% Anglo American Capital PLC, 144A, 2.625%, 9/27/2017 Ashland, Inc., 3.0%, 3/15/2016 Celulosa Arauco y Constitucion SA, 7.25%, 7/29/2019 Cemex SAB de CV, 144A, 6.5%, 12/10/2019 CF Industries, Inc., 6.875%, 5/1/2018 Cliffs Natural Resources, Inc., 5.2%, 1/15/2018 (b) Evraz Group SA, 144A, 9.5%, 4/24/2018 Freeport-McMoRan, Inc., 2.375%, 3/15/2018 Glencore Finance Canada Ltd., 144A, 2.7%, 10/25/2017 Glencore Funding LLC: 144A, 2.5%, 1/15/2019 144A, 3.125%, 4/29/2019 Goldcorp, Inc., 2.125%, 3/15/2018 (b) Grupo Idesa SA de CV, 144A, 7.875%, 12/18/2020 Inversiones CMPC SA, 144A, 6.125%, 11/5/2019 Koppers, Inc., 7.875%, 12/1/2019 Metalloinvest Finance Ltd., 144A, 6.5%, 7/21/2016 Novelis, Inc., 8.375%, 12/15/2017 Rio Tinto Finance (U.S.A.) PLC, 2.25%, 12/14/2018 Smurfit Kappa Acquisitions, 144A, 4.875%, 9/15/2018 Teck Resources Ltd., 3.0%, 3/1/2019 (b) Vedanta Resources PLC, 144A, 6.0%, 1/31/2019 Telecommunication Services 2.2% CC Holdings GS V LLC, 2.381%, 12/15/2017 CenturyLink, Inc., Series N, 6.0%, 4/1/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 8.25%, 9/1/2017 Frontier Communications Corp., 8.125%, 10/1/2018 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Intelsat Jackson Holdings SA, 7.25%, 4/1/2019 Sprint Communications, Inc., 6.0%, 12/1/2016 Telefonica Emisiones SAU: 3.192%, 4/27/2018 6.421%, 6/20/2016 Telemovil Finance Co., Ltd., 144A, 8.0%, 10/1/2017 Telesat Canada, 144A, 6.0%, 5/15/2017 Turk Telekomunikasyon AS, 144A, 3.75%, 6/19/2019 UPCB Finance III Ltd., 144A, 6.625%, 7/1/2020 Verizon Communications, Inc., 3.65%, 9/14/2018 Windstream Corp., 7.875%, 11/1/2017 Zayo Group LLC, 8.125%, 1/1/2020 Utilities 5.0% AES Corp., 7.75%, 10/15/2015 Centrais Eletricas Brasileiras SA, 144A, 6.875%, 7/30/2019 Empresa de Energia de Bogota SA ESP, 144A, 6.125%, 11/10/2021 Enel Finance International NV, 144A, 6.25%, 9/15/2017 FirstEnergy Corp., Series A, 2.75%, 3/15/2018 Hrvatska Elektroprivreda, 144A, 6.0%, 11/9/2017 Israel Electric Corp., Ltd.: 144A, 5.625%, 6/21/2018 144A, 7.25%, 1/15/2019 (b) Korea Western Power Co., Ltd., 144A, 3.125%, 5/10/2017 Majapahit Holding BV: 144A, 7.25%, 6/28/2017 144A, 7.75%, 10/17/2016 144A, 8.0%, 8/7/2019 PG&E Corp., 2.4%, 3/1/2019 PPL Capital Funding, Inc., 1.9%, 6/1/2018 Total Corporate Bonds (Cost $489,559,442) Mortgage-Backed Securities Pass-Throughs 0.4% Federal National Mortgage Association: 2.279%*, 9/1/2038 3.0%, with various maturities from 5/1/2027 until 6/1/2027 4.5%, 4/1/2023 Government National Mortgage Association: 6.5%, with various maturities from 10/20/2038 until 2/20/2039 7.0%, 6/20/2038 Total Mortgage-Backed Securities Pass-Throughs (Cost $2,776,926) Asset-Backed 5.9% Automobile Receivables 0.7% AmeriCredit Automobile Receivables Trust: "D", Series 2011-2, 4.0%, 5/8/2017 "D", Series 2011-1, 4.26%, 2/8/2017 Avis Budget Rental Car Funding AESOP LLC, "B", Series 2014-2A, 144A, 3.29%, 2/20/2021 CPS Auto Receivables Trust, "D", Series 2014-A, 144A, 5.11%, 2/18/2020 CPS Auto Trust, 'E", Series 2012-C, 144A, 7.5%, 12/16/2019 Credit Card Receivables 0.3% Citi Holdings Liquidating Unrated Performing Assets, "A", Series 2013-VM, 144A, 3.326%, 8/15/2020 Home Equity Loans 0.5% Citigroup Mortgage Loan Trust, "A2C", Series 2006-HE2, 0.305%*, 8/25/2036 Home Loan Trust, "A7", Series 2001-HI4, 7.24%, 10/25/2026 Merrill Lynch Mortgage Investors Trust, "A2C", Series 2005-HE2, 0.525%*, 9/25/2036 Park Place Securities, Inc., "M2", Series 2004-WHQ2, 1.1%*, 2/25/2035 Renaissance Home Equity Loan Trust: "AF3", Series 2005-2, 4.499%, 8/25/2035 "AF1", Series 2006-4, 5.545%, 1/25/2037 "AF1", Series 2007-2, 5.893%, 6/25/2037 Residential Asset Securities Corp., "AI4", Series 2003-KS9, 4.53%, 8/25/2031 Southern Pacific Secured Assets Corp., "A8", Series 1998-2, 6.37%, 7/25/2029 Manufactured Housing Receivables 0.1% Mid-State Trust, "A", Series 4, 8.33%, 4/1/2030 Miscellaneous 4.3% A Voce CLO Ltd., "A1B", Series 2014-1A, 144A, 1.693%*, 7/15/2026 Ares XXIX CLO Ltd., "A2", Series 2014-1A, 144A, 2.228%*, 4/17/2026 Carrington Mortgage Loan Trust, "A1", Series 2007-RFC1, 0.205%*, 12/25/2036 Domino's Pizza Master Issuer LLC, "A2", Series 2012-1A, 144A, 5.216%, 1/25/2042 Dryden XXXI Senior Loan Fund, "B", Series 2014-31A, 144A, 2.131%*, 4/18/2026 GoldenTree Loan Opportunities III Ltd., "C", Series 2007-3A, 144A, 1.49%*, 5/1/2022 Hilton Grand Vacations Trust, "B", Series 2014-AA, 144A, 2.07%, 11/25/2026 Magnetite VI Ltd., "A", Series 2012-6A, 144A, 1.734%*, 9/15/2023 North End CLO Ltd., "A", Series 2013-1A, 144A, 1.378%*, 7/17/2025 Oak Hill Credit Partners X Ltd., "A", Series 2014-10A, 144A, 1.724%, 7/20/2026 Octagon Investment Partners XVI Ltd., "B1", Series 2013-1A, 144A, 1.828%*, 7/17/2025 Octagon Investment Partners XXI Ltd., "A1A", Series 2014-1A, 144A, 1.704%, 11/14/2026 Venture XVI CLO Ltd., "A1L", Series 2014-16A, 144A, 1.731%*, 4/15/2026 VOLT XXIV LLC, "A1", Series 2014-NPL3, 144A, 3.25%, 11/25/2053 Voya CLO Ltd., "A1", Series 2014-2A, 144A, 1.677%, 7/17/2026 Total Asset-Backed (Cost $47,794,475) Commercial Mortgage-Backed Securities 3.2% Banc of America Commercial Mortgage Trust, "AM", Series 2006-3, 6.046%*, 7/10/2044 Bear Stearns Commercial Mortgage Securities: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 CGWF Commercial Mortgage Trust, "C", Series 2013-RKWH, 144A, 2.454%*, 11/15/2030 Citigroup Commercial Mortgage Trust, "D", Series 2013-SMP, 144A, 2.911%*, 1/12/2030 Commercial Mortgage Trust: "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 Credit Suisse Commercial Mortgage Trust, "A1A", Series 2007-C1, 5.361%, 2/15/2040 Credit Suisse First Boston Mortgage Securities Corp.: "A4", Series 2005-C1, 5.014%, 2/15/2038 "H", Series 2003-C3, 144A, 5.161%, 5/15/2038 Del Coronado Trust, "M", Series 2013-HDMZ, 144A, 5.153%*, 3/15/2018 Hilton U.S.A. Trust: "CFL", Series 2013-HLF, 144A, 2.052%*, 11/5/2030 "DFL", Series 2013-HLF, 144A, 2.902%*, 11/5/2030 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 LB-UBS Commercial Mortgage Trust: "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "E", Series 2000-C5, 7.29%, 12/15/2032 Monty Parent Issuer 1 LLC, "A", Series 2013-LTR1, 144A, 3.47%, 11/20/2028 Morgan Stanley Capital I Trust, "A4B", Series 2005-IQ10, 5.251%*, 9/15/2042 Prudential Commercial Mortgage Trust, "E", Series 2003-PWR1,144A, 5.259%*, 2/11/2036 Wachovia Bank Commercial Mortgage Trust: "A4", Series 2005-C22, 5.275%*, 12/15/2044 "B", Series 2005-C17, 5.287%, 3/15/2042 Total Commercial Mortgage-Backed Securities (Cost $26,208,642) Collateralized Mortgage Obligations 3.8% Banc of America Funding Corp., "1A1", Series 2008-R2, 144A, 6.0%, 9/25/2037 Countrywide Alternative Loan Trust, "A4", Series 2002-11, 6.25%, 10/25/2032 Countrywide Home Loan Mortgage Pass Through Trust, "5A1", Series 2005-HY10, 4.946%*, 2/20/2036 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.704%*, 2/25/2048 Federal Home Loan Mortgage Corp.: "AI", Series 3953, Interest Only, 3.0%, 2/15/2025 "CI", Series 3880, Interest Only, 3.5%, 1/15/2025 "LG", Series 4281, 4.0%, 1/15/2043 "CE", Series 4281, 4.0%, 7/15/2043 "CV", Series 4335, 4.25%, 9/15/2043 "MI", Series 3826, Interest Only, 4.5%, 7/15/2018 "JI", Series 3414, Interest Only, 4.5%, 3/15/2022 "XS", Series 2470, Interest Only, 6.847%**, 2/15/2031 "LA", Series 1343, 8.0%, 8/15/2022 "PK", Series 1751, 8.0%, 9/15/2024 Federal National Mortgage Association: "PA", Series 2013-89, 3.5%, 2/25/2043 "21", Series 343, Interest Only, 4.0%, 9/25/2018 "CI", Series 2010-112, Interest Only, 4.0%, 12/25/2023 "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "BI", Series 2011-42, Interest Only, 4.0%, 8/25/2025 "DE", Series 2014-18, 4.0%, 8/25/2042 "AI", Series 2011-24, Interest Only, 4.5%, 8/25/2024 "27", Series 351, Interest Only, 5.0%, 4/25/2019 "2", Series 350, Interest Only, 5.5%, 3/25/2034 Government National Mortgage Association: "IM", Series 2010-23, Interest Only, 4.5%, 2/20/2038 "YI", Series 2009-118, Interest Only, 4.5%, 5/20/2038 "IP", Series 2009-118, Interest Only, 6.5%, 12/16/2039 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 MASTR Asset Securitization Trust, "8A4", Series 2003-4, 4.75%, 5/25/2018 MLCC Mortgage Investors, Inc., "1A", Series 2004-1, 2.132%*, 12/25/2034 Residential Accredit Loans, Inc., "NB4", Series 2003-QS19, 4.75%, 10/25/2033 Residential Asset Mortgage Products, Inc., "A4", Series 2004-SL4, 7.0%, 7/25/2032 Structured Agency Credit Risk Debt Notes, "M1", Series 2013-DN1, 3.555%*, 7/25/2023 Washington Mutual Mortgage Pass-Through Certificates Trust: "A5", Series 2005-AR5, 2.381%*, 5/25/2035 "2A3", Series 2003-S6, 4.75%, 7/25/2018 Washington Mutual MSC Mortgage Pass-Through Certificates Trust, "3A1", Series 2003-MS2, 5.0%, 3/25/2018 Total Collateralized Mortgage Obligations (Cost $31,290,600) Government & Agency Obligations 9.7% Other Government Related (c) 2.2% Banco Continental SA, 144A, 5.75%, 1/18/2017 (b) Banco de Costa Rica, 144A, 5.25%, 8/12/2018 Fondo MIVIVIENDA SA, 144A, 3.375%, 4/2/2019 Magyar Export-Import Bank Zrt, 144A, 4.0%, 1/30/2020 Novolipetsk Steel OJSC, 144A, 4.45%, 2/19/2018 Sovereign Bonds 3.2% Banco Nacional de Desenvolvimento Economico e Social, 144A, 4.0%, 4/14/2019 Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Mongolia Government International Bond, 144A, 4.125%, 1/5/2018 Perusahaan Penerbit SBSN, 144A, 4.0%, 11/21/2018 Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Croatia, 144A, 6.75%, 11/5/2019 Republic of Ecuador, 144A, 9.375%, 12/15/2015 Republic of Hungary, 4.125%, 2/19/2018 Republic of Slovenia, 144A, 4.75%, 5/10/2018 Republic of South Africa, Series R204, 8.0%, 12/21/2018 ZAR U.S. Government Sponsored Agency 0.1% Federal Home Loan Bank, 1.0%, 6/21/2017 U.S. Treasury Obligations 4.2% U.S. Treasury Bills: 0.035%***, 2/12/2015 (d) 0.055%***, 12/11/2014 (d) U.S. Treasury Inflation-Indexed Note, 0.125%, 4/15/2018 U.S. Treasury Notes: 0.25%, 2/15/2015 0.75%, 3/31/2018 0.875%, 1/31/2017 1.0%, 8/31/2016 (e) Total Government & Agency Obligations (Cost $78,484,463) Loan Participations and Assignments 8.8% Senior Loans* Albertson's LLC, Term Loan B2, 4.75%, 3/21/2019 Alkermes, Inc., Term Loan, 3.5%, 9/18/2019 American Energy — Marcellus LLC, First Lien Term Loan, 5.25%, 8/4/2020 American Rock Salt Holdings LLC: First Lien Term Loan, 4.75%, 5/20/2021 Second Lien Term Loan, 8.0%, 5/16/2022 Answers Corp., Second Lien Term Loan, 10.0%, 9/23/2022 Aristocrat Leisure Ltd., Term Loan B, 4.75%, 10/20/2021 Asurion LLC, Term Loan B1, 5.0%, 5/24/2019 Attachmate Corp., First Lien Term Loan, 7.25%, 11/22/2017 AWAS Finance Luxembourg S.A.R.L., Term Loan B, 3.5%, 6/10/2016 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 3.75%, 2/1/2020 Bombardier Recreational Products, Inc., Term Loan B, 4.0%, 1/30/2019 Brickman Group Ltd. LLC, First Lien Term Loan, 4.0%, 12/18/2020 Burlington Coat Factory Warehouse Corp., Term Loan B3, 4.25%, 7/17/2021 Calceus Acquisition, Inc., Term Loan, 5.0%, 1/31/2020 California Pizza Kitchen, Inc., Term Loan, 5.253%, 3/29/2018 Capital Automotive LP, Term Loan B, 4.0%, 4/10/2019 Centerplate, Inc., Term Loan A, 4.75%, 11/26/2019 CGSC of Delaware Holding Corp., First Lien Term Loan, 5.0%, 4/16/2020 Chrysler Group LLC, Term Loan B, 3.5%, 5/24/2017 ClientLogic Corp., Term Loan, 7.479%, 1/30/2017 Crosby U.S. Acquisition Corp., First Lien Term Loan, 3.75%, 11/23/2020 CTI Foods Holding Co. LLC, First Lien Term Loan, 4.5%, 6/29/2020 Cumulus Media Holdings, Inc., Term Loan, 4.25%, 12/23/2020 Cunningham Lindsey U.S., Inc., First Lien Term Loan, 5.0%, 12/10/2019 Dell, Inc., Term Loan B, 4.5%, 4/29/2020 Delta 2 (LUX) S.A.R.L., Term Loan B3, 4.75%, 7/30/2021 Drillships Financing Holding, Inc., Term Loan B1, 6.0%, 3/31/2021 Duff & Phelps Investment Management Co., Term Loan B, 4.5%, 4/23/2020 EMI Music Publishing Ltd., Term Loan B, 3.75%, 6/29/2018 Energy Transfer Equity LP, Term Loan, 3.25%, 12/2/2019 Entravision Communications Corp., Term Loan, 3.5%, 5/29/2020 Equipower Resources Holdings LLC, Term Loan C, 4.25%, 12/31/2019 Essential Power LLC, Term Loan B, 4.75%, 8/8/2019 Fairmount Minerals Ltd., Term Loan B2, 4.5%, 9/5/2019 Fairway Group Acquisition Co., Term Loan, 5.0%, 8/17/2018 Fieldwood Energy LLC, Second Lien Term Loan, 8.375%, 9/30/2020 First Data Corp., Term Loan, 3.653%, 3/23/2018 Fitness International LLC, Term Loan B, 5.5%, 7/1/2020 Focus Brands, Inc., Term Loan, 4.25%, 2/21/2018 FTS International, Inc., Term Loan B, 5.75%, 4/16/2021 Genesys Telecom Holdings U.S., Inc., Term Loan B, 4.0%, 2/7/2020 Getty Images, Inc., Term Loan B, 4.75%, 10/18/2019 Greenway Medical Technologies, Inc., First Lien Term Loan, 6.0%, 11/4/2020 Hampton Rubber Co., First Lien Term Loan, 5.0%, 3/27/2021 Hub International Ltd., Term Loan B, 4.25%, 10/2/2020 Ineos U.S. Finance LLC, 6 year Term Loan, 3.75%, 5/4/2018 Inmar Holdings, Inc., First Lien Term Loan, 4.25%, 1/27/2021 ION Media Networks, Inc., Term Loan, 5.0%, 12/18/2020 IQOR U.S., Inc., Term Loan B, 6.0%, 4/1/2021 JBS U.S.A. Holdings, Inc., Term Loan, 3.75%, 9/18/2020 JLL/Delta Dutch Newco BV, Term Loan, 4.25%, 3/11/2021 Key Safety Systems, Inc., First Lien Term Loan, 4.75%, 8/29/2021 Kronos Worldwide, Inc., Term Loan, 4.75%, 2/18/2020 Lands' End, Inc., Term Loan B, 4.25%, 4/4/2021 Leslie's Poolmart, Inc., Term Loan, 4.25%, 10/16/2019 Level 3 Financing, Inc.: Term Loan B5, 4.5%, 1/31/2022 Term Loan B, 4.0%, 1/15/2020 Lineage Logistics Holdings LLC, Term Loan, 4.5%, 4/7/2021 Luxlas Fund LP, Term Loan B, 4.5%, 8/14/2017 MacDermid, Inc., First Lien Term Loan, 4.0%, 6/7/2020 MCS AMS Sub-Holdings LLC, Term Loan B, 7.0%, 10/15/2019 MD America Energy LLC, Second Lien Term Loan, 9.5%, 8/4/2019 Media General, Inc., Term Delay Draw, Term Loan B, 4.25%, 7/31/2020 Mohegan Tribal Gaming Authority, Term Loan A, 4.734%, 11/19/2018 Moneygram International, Inc., Term Loan B, 4.25%, 3/27/2020 NEP/NCP Holdco, Inc., Term Loan, 4.25%, 1/22/2020 New HB Acquisition LLC, Term Loan, 6.75%, 4/9/2020 NGPL PipeCo LLC, Term Loan B, 6.75%, 9/15/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/28/2019 Norcraft Companies LP, Term Loan, 5.25%, 11/14/2020 Oberthur Technologies of America Corp., Term Loan B2, 4.5%, 10/18/2019 Orbitz Worldwide, Inc., Term Loan B, 4.5%, 4/15/2021 Oxbow Carbon LLC: Term Loan B, 4.25%, 7/19/2019 Second Lien Term Loan, 8.0%, 1/17/2020 Ozburn-Hessey Holding Co., LLC, Term Loan, 6.75%, 5/23/2019 P2 Upstream Acquisition Co., First Lien Term Loan, 5.0%, 10/30/2020 Payless, Inc., First Lien Term Loan, 5.0%, 3/11/2021 Peabody Energy Corp., Term Loan B, 4.25%, 9/24/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Phibro Animal Health Corp., Term Loan B, 4.0%, 4/16/2021 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Portillo's Holdings LLC, First Lien Term Loan, 4.75%, 8/2/2021 Quikrete Holdings, Inc., First Lien Term Loan, 4.0%, 9/28/2020 Regit Eins GmbH, First Lien Term Loan, 6.0%, 1/8/2021 Reynolds Group Holdings, Inc., Term Loan, 4.0%, 12/1/2018 Rovi Solutions Corp., Term Loan B, 3.75%, 7/2/2021 RP Crown Parent LLC, Term Loan, 6.0%, 12/21/2018 Sabre, Inc., Term Loan, 4.0%, 2/19/2019 Samchully Midstream 3 LLC, Term Loan B, 5.75%, 10/14/2021 Samson Investment Co., Second Lien Term Loan, 5.0%, 9/25/2018 Serena Software, Inc., Term Loan, 7.5%, 4/14/2020 Sheridan Investment Partners II LP: Term Loan B, 4.25%, 12/16/2020 Term Loan A, 4.25%, 12/16/2020 Term Loan M, 4.25%, 12/16/2020 Signode Industrial Group U.S., Inc., Term Loan B, 4.0%, 5/1/2021 Solenis International LP, First Lien Term Loan, 4.25%, 7/31/2021 Southcross Energy Partners LP, First Lien Term Loan, 5.25%, 8/4/2021 Springer Science+Business Media Deutschland GmbH, Term Loan B3, 4.75%, 8/16/2021 Sprouts Farmers Markets Holdings LLC, Term Loan, 4.0%, 4/23/2020 Star West Generation LLC, Term Loan B, 4.25%, 3/13/2020 Starwood Property Trust, Inc., Term Loan B, 3.5%, 4/17/2020 STG-Fairway Acquisitions, Inc., Term Loan B, 6.253%, 2/28/2019 Sungard Availability Services Capital, Inc, Term Loan B, 6.0%, 3/31/2019 SurveyMonkey.com LLC, Term Loan B, 5.5%, 2/5/2019 Tallgrass Operations LLC, Term Loan B, 4.25%, 11/13/2018 Tempur-Pedic International, Inc., Term Loan B, 3.5%, 3/18/2020 Tribune Co., Term Loan, 4.0%, 12/27/2020 TricorBraun, Inc., Term Loan B, 4.0%, 5/3/2018 U.S. Airways Group, Inc., Term Loan B1, 3.5%, 5/23/2019 U.S. Finco LLC, First Lien Term Loan, 4.0%, 5/29/2020 UPC Financing Partnership, Term Loan AH, 3.25%, 6/30/2021 USI, Inc., Term Loan B, 4.25%, 12/27/2019 Vantage Specialty Chemicals, Inc., Term Loan B, 5.0%, 2/10/2019 Victory Capital Management, Inc., Term Loan B, 7.0%, 10/1/2021 Visteon Corp., Term Delay Draw, Term Loan B, 3.5%, 4/9/2021 Waste Industries U.S.A., Inc., Term Loan B, 4.0%, 3/17/2017 Windsor Quality Food Co., Ltd., Term Loan B, 5.0%, 12/23/2020 World Kitchen LLC, Term Loan B, 5.5%, 3/4/2019 World Triathlon Corp., Term Loan, 5.25%, 6/26/2021 Zayo Group LLC, Term Loan B, 4.0%, 7/2/2019 Ziggo BV: Term Loan B1A, 3.25%, 1/15/2022 Term Loan B2A, 3.25%, 1/15/2022 Term Loan B3, 3.5%, 1/15/2022 Total Loan Participations and Assignments (Cost $71,959,933) Shares Value ($) Securities Lending Collateral 3.4% Daily Assets Fund Institutional, 0.08% (f) (g) (Cost $27,827,254) Cash Equivalents 7.9% Central Cash Management Fund, 0.07% (f) Deutsche Variable NAV Money Fund, 0.19% (f) Total Cash Equivalents (Cost $64,293,149) % of Net Assets Value ($) Total Investment Portfolio (Cost $840,194,884)† Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2014. ** These securities are shown at their current rate as of October 31, 2014. *** Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $840,201,676. At October 31, 2014, net unrealized appreciation for all securities based on tax cost was $319,763. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $6,166,228 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $5,846,465. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at October 31, 2014 amounted to $26,776,659, which is 3.3% of net assets. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At October 31, 2014, this security has been pledged, in whole or in part, to cover initial margin requirements for open centrally cleared swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CLO: Collateralized Loan Obligation FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2014, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 2 Year U.S. Treasury Note USD 12/31/2014 ) 5 Year U.S. Treasury Note USD 12/31/2014 ) Total unrealized depreciation ) At October 31, 2014, open interest rate swap contracts were as follows: Centrally Cleared Swaps Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Unrealized Appreciation/ (Depreciation) ($) 8/21/2014 6/17/2017 Fixed — 1.32% Floating — LIBOR ) ) 8/21/2014 6/17/2019 Fixed — 2.0% Floating — LIBOR ) ) 8/21/2014 4/12/2019 Floating — LIBOR Fixed — 1.315% ) 8/21/2014 4/12/2016 Floating — LIBOR Fixed — 0.57% Total net unrealized depreciation ) LIBOR: London Interbank Offered Rate As of October 31, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty GBP USD 12/18/2014 Morgan Stanley GBP USD 12/18/2014 JPMorgan Chase Securities, Inc. Total unrealized appreciation Currency Abbreviations BRL Brazilian Real GBP British Pound USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding futures contracts, interest rate swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (h) Corporate Bonds $
